PER CURIAM:
We affirm the judgment for the appellees in this ERISA action for the reasons stated in the well-written opinion of the distinguished District Court Judge A. Andrew Hauk. Burditt v. Western Growers Pension Plan, 636 F.Supp. 1491 (C.D.Cal. 1986). We award the appellees their attorney’s fees as prevailing ERISA plan participants or beneficiaries. McConnell v. MEBA Medical & Benefits Plan, 759 F.2d *6991401, 1406 (9th Cir.1985). Appellees shall file their bill of costs under 9th Cir.R. 14.
AFFIRMED.